Case: 16-10196   Date Filed: 01/26/2017   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-10196
                         Non-Argument Calendar
                       ________________________

                        Agency No. A201-254-591



SVETLANA GRIGORE SUMSCHI,

                                                                       Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 26, 2017)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-10196    Date Filed: 01/26/2017    Page: 2 of 10


      Svetlana Grigore Sumschi, a citizen of Moldova, seeks review of the final

order of the Board of Immigration Appeals (“BIA”) affirming an Immigration

Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (“CAT”). Sumschi contends that

she was politically persecuted in Moldova when she was assaulted and threatened

because of her opposition to the Communist Party. She also argues that she has a

well-founded fear of future political persecution if she is removed to Moldova.

      We review the BIA’s decision as the final judgment in an immigration

appeal. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). When

the BIA explicitly agrees with the IJ’s findings, we review both the BIA and the IJ

as to those findings. Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799 (11th Cir. 2016).

The BIA explicitly agreed with certain findings by the IJ in this case, so we review

those IJ findings in addition to the BIA’s decision. See id.

      We review our subject matter jurisdiction de novo. Indrawati v. U.S. Att’y

Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). Under the Immigration and

Nationality Act (“INA”), we lack jurisdiction to review a final order in an

immigration case unless “the alien has exhausted all administrative remedies

available to the alien as of right.” INA § 242(d)(1), 8 U.S.C. § 1252(d)(1). An

alien who failed to argue “the core issue now on appeal before the BIA” did not


                                          2
              Case: 16-10196    Date Filed: 01/26/2017    Page: 3 of 10


exhaust administrative remedies with respect to that issue. Indrawati, 779 F.3d at

1297 (quotation omitted). Issues that are not raised in an appellate brief are

abandoned. Ruga v. U.S. Att’y Gen., 757 F.3d 1193, 1196 (11th Cir. 2014).

      Factual findings are reviewed under the highly deferential substantial

evidence test. Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004) (en

banc). “We must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. at

1027 (quotations omitted). We view the record evidence in the light most

favorable to the BIA’s decision and draw all reasonable inferences in favor of that

decision. Id. We reverse a factual finding “only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal.” Id.

      An applicant for asylum must meet the INA’s definition of “refugee.” INA

§ 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). A “refugee” is

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The alien must prove

persecution or a well-founded fear of persecution with specific and credible

evidence. Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1332 (11th Cir. 2010).
                                          3
             Case: 16-10196     Date Filed: 01/26/2017   Page: 4 of 10


      “[P]ersecution is an extreme concept requiring more than a few isolated

incidents of verbal harassment or intimidation[, and] mere harassment is not

persecution.” Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1308 (11th Cir. 2013)

(quotation omitted). Determining whether an alien was persecuted involves

considering the cumulative effect of the allegedly persecutory incidents. Diallo,
596 F.3d at 1333. We “have not required serious physical injury [to prove

persecution] where the [alien] demonstrates repeated threats combined with other

forms of severe mistreatment.” De Santamaria v. U.S. Att’y Gen., 525 F.3d 999,

1009–10 (11th Cir. 2008). For example, we previously concluded that the record

compelled a finding that an alien was persecuted when she received repeated death

threats over the course of two years and was dragged from her vehicle by her hair,

was traumatized by the torture and murder of a family groundskeeper who refused

to reveal her whereabouts, and was kidnapped and beaten. Id. at 1009–10. We

concluded that substantial evidence supported a finding that an alien was not

persecuted when he was arrested while participating in a demonstration,

interrogated and beaten for five hours, and detained for four days. Kazemzadeh v.

U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009); see also Djonda v. U.S.

Att’y Gen., 514 F.3d 1168, 1171, 1174 (11th Cir. 2008) (concluding that the record

did not compel a finding of persecution when an alien was threatened, detained for

36 hours, and beaten).


                                         4
               Case: 16-10196    Date Filed: 01/26/2017    Page: 5 of 10


      “A credible death threat by a person who has the immediate ability to act on

it constitutes persecution regardless of whether the threat is successfully carried

out.” Diallo, 596 F.3d at 1333–34 (concluding that an alien was persecuted by the

soldiers who killed his brother when the alien was beaten, detained for eleven

hours, and threatened with death before he escaped). Attempted murder constitutes

persecution even if the alien is not physically injured. Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1233-34 (11th Cir. 2007) (concluding that an alien was

persecuted when a revolutionary group attempted to murder him by shooting at his

moving car).

      An alien proves a well-founded fear of persecution by establishing “a

reasonable possibility he or she would be singled out individually for persecution,

or that he is a member of, or is identified with, a group that is subjected to a pattern

or practice of persecution.” Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th

Cir. 2008) (quotation omitted). The “alien must establish that the government

would be her persecutor or that the government would be unwilling or unable to

protect her from persecution by a private actor.” Malu v. U.S. Att’y Gen., 764 F.3d
1282, 1291 (11th Cir. 2014). The alien’s fear of persecution must be both

subjectively genuine and objectively reasonable. De Santamaria, 525 F.3d at

1007. The “subjective component is generally satisfied by the applicant’s credible

testimony that he or she genuinely fears persecution.” Id. at 1007 (quotations


                                           5
                Case: 16-10196   Date Filed: 01/26/2017    Page: 6 of 10


omitted). An alien who shows past persecution is presumed to have a well-

founded fear of persecution. Shi v. U.S. Att’y Gen., 707 F.3d 1231, 1235 (11th Cir.

2013).

      An alien may not be removed to a country if the alien’s life or freedom

would be threatened in that country on account of race, religion, nationality,

membership in a particular social group, or political opinion. INA § 241(b)(3)(A),

8 U.S.C. § 1231(b)(3)(A). An alien seeking withholding of removal “must show

that it is more likely than not that he will be persecuted on account of a protected

ground if he returned to his home country.” Gonzalez, 820 F.3d at 403. An alien

unable to meet the well-founded fear standard for asylum generally fails to meet

this more stringent standard for withholding of removal. Sanchez Jimenez, 492
F.3d at 1239.

      An alien is eligible for CAT relief if the alien establishes it is more likely

than not that she would be tortured if removed to the proposed country of removal.

8 C.F.R. § 208.16(c)(2). “Torture” is

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent of acquiescence of a public
      official or other person acting in an official capacity.


                                           6
             Case: 16-10196     Date Filed: 01/26/2017   Page: 7 of 10


8 C.F.R. § 208.18(a)(1).

      Upon review of the record and consideration of the parties’ briefs, we deny

the petition. As an initial matter, Sumschi adequately exhausted her arguments

regarding a well-founded fear of future persecution. She raised the core issue of

future persecution to the BIA by arguing that evidence of human rights problems,

government corruption, and Community Party activity demonstrates she will be

persecuted if removed to Moldova. See Indrawati, 779 F.3d at 1297. Thus, she

adequately exhausted the arguments regarding a well-founded fear of future

persecution that she raises to this Court. See Indrawati, 779 F.3d at 1297 (stating

that exhaustion “is not a stringent requirement” and simply requires an alien to

have “argued the core issue now on appeal before the BIA” (quotation omitted)).

As to waiver, Sumschi does not abandon her arguments regarding a well-founded

fear of future persecution. She essentially challenges the BIA’s entire well-

founded fear finding by arguing that the evidence shows she has an objective,

reasonable fear of being persecuted and that there is corruption, abuse, and

Communist infiltration in the Moldovan government. Thus, we reach the merits of

her future persecution argument.

      Substantial evidence supports the IJ and BIA’s denial of asylum. First, the

record does not compel reversal of the IJ and the BIA’s determination that

Sumschi’s assaults and threats considered cumulatively do not rise to the level of


                                          7
              Case: 16-10196     Date Filed: 01/26/2017   Page: 8 of 10


persecution. Sumschi was trampled during an anti-Communist demonstration

when the police began to disburse the demonstrators. However, her testimony

reflects that she was not specifically targeted, but was injured because the situation

became chaotic. Two women confronted her in an elevator after distributing

political flyers. One of the women held a knife to her throat and threatened to kill

her and her family if she continued to oppose the Communist Party. However, her

testimony indicates that the women released her from the elevator and did not

intend or attempt to kill her. She and her family received threatening telephone

calls from the women after the incident in the elevator, but she remained in

Moldova for nearly a year following the incident and was never again directly

confronted. Sumschi did not face attempted murder or the type of severe

mistreatment that we have recognized as persecution. See, e.g., De Santamaria,
525 F.3d at 1009–10; Sanchez Jimenez, 492 F.3d at 1233. In fact, we previously

held that worse treatment than that suffered by Sumschi did not constitute

persecution. See, e.g., Kazemzadeh, 577 F.3d at 1353; Djonda, 514 F.3d at 1171,

1174. Substantial evidence supports the IJ and BIA’s determination that

Sumschi’s treatment in Moldova did not reach an extreme level that constitutes

persecution. See Rodriguez, 735 F.3d at 1308 (referring to persecution as “an

extreme concept” requiring more than mere harassment or intimidation (quotation

omitted)).


                                          8
             Case: 16-10196     Date Filed: 01/26/2017   Page: 9 of 10


      Second, the record does not compel reversal of the BIA’s decision that

Sumschi has not shown an objective, well-founded fear of persecution if removed

to Moldova. The evidence reflects that the Communist Party lost the majority in

the Moldovan parliament before Sumschi left the country and that a coalition of

opposition parties controls the parliament and elected a president. Although

government corruption and torture of detained people by the police continue to be

problems in Moldova, the government increased sentences for torture and replaced

officials in charge of police forces. Individuals can criticize the government

without reprisal and have the right to change their government peacefully through

elections. Sumschi did not present evidence showing that Communists continue to

target political opponents, and she and her family have not been threatened since

November 2010. Consequently, there is substantial evidence in the record to

support the BIA’s determination that Sumschi did not demonstrate an objective,

well-founded fear of future persecution in Moldova.

      Because Sumschi has not established asylum eligibility, substantial evidence

also supports the BIA’s decision that she has not met the higher burden to show

eligibility for withholding of removal. See Sanchez Jimenez, 492 F.3d at 1238-39.

Additionally, based on the above analysis, substantial evidence supports the IJ and

the BIA’s determination that she has not established eligibility for CAT relief by




                                          9
             Case: 16-10196    Date Filed: 01/26/2017   Page: 10 of 10


showing that it is more likely than not she will be tortured if removed to Moldova.

See 8 C.F.R. § 208.16(c)(2).

      PETITION DENIED.




                                         10